United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                   August 9, 2005


                                       Before

                   Hon. MICHAEL S. KANNE, Circuit Judge

ZURICH AMERICAN INSURANCE COMPANY,               ]   Appeals from the United
        Petitioner-Appellee,                     ]   States District Court for
        Cross-Appellant,                         ]   the Northern District of
                                                 ]   Illinois, Eastern Division.
Nos. 03-3851 and 03-3853                v.       ]
                                                 ]   No. 01 C 7673
WATTS INDUSTRIES, INC.,                          ]
        Respondent-Appellant,                    ]   Elaine E. Bucklo, Judge.
        Cross-Appellee,                          ]
                                                 ]
                    and                          ]
                                                 ]
JAMES JONES COMPANY,                             ]
        Respondent,                              ]
        Cross-Appellee.                          ]


      Upon consideration of the MOTION TO CORRECT OPINION, filed on August
5, 2005, by counsel for respondent Watts Industries, Inc.,

       IT IS ORDERED that the motion is GRANTED to the extent that the opinion
issued in this appeal on August 2, 2005, is AMENDED in the following way: the last
sentence in footnote 8 is changed to “At this point, Zurich has paid more than $23 million
in defense costs.”